          Case 1:20-cv-09133-RA Document 22
                                         21 Filed 02/17/21
                                                  02/16/21 Page 1 of 1


                            MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                                 87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                       PHONE 212.620.0938 FAX 646.998.1972




                                                                                    February 16, 2021
VIA ECF
Honorable Ronnie Abrams
United States District Court, Southern District of New York
40 Centre Street
New York, NY 10007

       Re: Hurtado v. Hudson Fulton Corp., No. 20-cv-9133 (RA)

Dear Judge Abrams:

       We are counsel for the Plaintiffs in this action. We write to respectfully request a two week

extension of the deadline to file for default judgment, from February 19, 2021 to March 5, 2021.

       This is the first request for an extension of the deadline. Until recently we were engaged

in somewhat promising settlement discussions with Defendants, and were hopeful that the need

for a default judgment motion would be obviated. However, those discussions have effectively

broken off. Additional time is requested because due to COVID-19 precautions we are unable to

have the Plaintiffs come to our office in person to sign declarations, and the Plaintiffs do not all

have readily available access to printers and scanners. Accordingly we respectfully request a brief

extension of time to file the default judgment motion.

       Because Defendants have not appeared in the action, and our communications with them

have broken off, we have not sought their consent to this request.

       We thank Your Honor for your attention to this matter.


                                                                     Respectfully submitted,
  Application granted.
                                                                     /s/ Joshua S. Androphy
  SO ORDERED.
                                                                      Joshua S. Androphy, Esq.



  _____________________
  Ronnie Abrams, U.S.D.J.
  February 17, 2021
